DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment after final filed on 12/28/2020.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 19 have been amended. Claims 2, 7, 12, 17 have been canceled. Claims 1, 3-6, 8-11, 13-16, 18-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric King on 01/07/2021.

The application has been amended as follows: 
***SEE ATTACHED EXAMINERS AMENDMENT***


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of a sector level sweep and beamform training.  For example, Maltsev (US 20170079031) discloses in Figure 4, a conventional sector level sweep procedure beamforming protocol, in which an initiating station performs a transmit sector sweep by sending SSW frames to legacy devices, where the initiating device then receives frames from the legacy devices in response.  Subsequently, the initiating device then sends SSW feedback to each legacy device, and receives in response SSW acknowledgement frames.  However, the conventional SLS procedure does not include best sector ID in the SSW ACKs. Figures 3, 5, and 6, further describes a MU-MIMO Enhanced SLS beamforming protocol, in which the initiator station transmits SSW frames to responder stations, and the responder stations respond with SSW-FB frames, and subsequently the initiator station may reply with SSW ACK frames including information of a best transmit sector ID.  However, Maltsev discloses only providing a best transmit sector ID in an SSW ACK by the initiating device, and does not teach the claimed receiving of the SSW ACK including the best sector ID by the initiating station. Furthermore, other prior arts such as Motozuka (US 20190052327) disclose sending the best sector ID only in the SSW Feedback frames and not in the received SSW ACK frames.  Abdallah (US 20200411982) and Park (US 2019/0200388), disclose an initiator station performing an SLS procedure, and receiving an SSW ACK from a responder station including best sector information, but does not disclose receiving simultaneously encoded SSW acknowledgements from a plurality of devices.  While each of the claim limitations may be taught on its own, there is no 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENKEY VAN/Primary Examiner, Art Unit 2477